Citation Nr: 1714408	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  14-43 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to June 9, 2004 for the grant of service connection for a low back disability.

2.  Entitlement to an effective date prior to June 9, 2004 for the grant of service connection for neurogenic bladder.

3.  Entitlement to an effective date prior to June 9, 2004 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC..  (Jurisdiction of the appeal remains with the VA Regional Office (RO) in New Orleans, Louisiana.)  In that decision, the AMC, among other things (1) granted service connection for spondylosis and marked degenerative disc disease of the lumbar spine and assigned a 40 percent rating, effective from June 4, 2009; (2) granted service connection for neurogenic bladder, secondary to service-connected low back disability, and assigned a 10 percent evaluation, effective from June 9, 2004; and (3) awarded a TDIU, effective from June 9, 2004.  The Veteran disagreed with, among other things, the assigned effective dates and perfected an appeal to the Board.

In a September 2015 decision, the Board, among other things, denied effective dates prior to June 2une 9, 2004, for the Veteran's awards of service connection for a low back disability and neurogenic bladder and for the assignment of a TDIU.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Veteran's then-representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's September 2015 decision insofar as it had denied entitlement to (1) an effective date prior to June 9, 2004, for the grant of service connection for a low back disability, (2) an effective date prior to June 9, 2004, for the grant of service connection for neurogenic bladder, and (3) an effective date prior to June 9, 2004, for the grant of a TDIU, which motion was granted by the Court the same month.  The matters were thereafter returned to the Board for readjudication consistent with the terms of the parties' Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

(The decision below addresses the issues of entitlement to earlier effective dates for the awards of service connection for a low back disability and neurogenic bladder.  The claim for an earlier effective date for the award of a TDIU is addressed in the remand that follows this decision.)


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disability was previously denied by way of a November 1990 Board decision, which the Veteran did not appeal.

2.  On October 4, 1991, VA received from the Veteran a statement that, liberally construed, constituted an application to reopen the claim for service connection for a low back disability.

3.  In June 1989, the Veteran claimed service connection for neurogenic bladder, which claim was denied by the RO in July 1989 and appealed to the Board; in December 1992 the Board remanded that claim and no further action was taken on that claim subsequent to the Board remand.  

4.  Although the evidence demonstrates the presence of a neurogenic bladder as early as 1989, because the grant of service connection for neurogenic bladder was based upon a finding that it was secondary to the Veteran's service-connected low back disability, an effective date for the grant of secondary service connection for neurogenic bladder cannot, as a matter of law, be granted prior to the effective date for the award of service connection for the Veteran's low back disability.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 4, 1991, for the grant of service connection for a low back disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.157, 3.160, 3.400 (2016).

2.  The criteria for an effective date of October 4, 1991, for the grant of service connection for neurogenic bladder secondary to service-connected low back disability have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.158, 3.160, 3.310, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that in light of the favorable outcome in this appeal, no discussion of VA's duty to notify and assist is necessary.  As noted above, the Veteran is seeking entitlement to effective dates earlier than June 9, 2004, for his awards of service connection for a low back disability and for neurogenic bladder, which matters were remanded to the Board pursuant to an October 2016 Joint Motion.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

If a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) (2016).  Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

A review of the record shows that in a decision dated November 30, 1990, the Board had denied service connection for a low back disorder.  The Veteran did not appeal that denial to that Court and that decision therefore constitutes a final appellate determination as to any issue decided therein.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

As noted above, in granting service connection for a low back disability, the RO assigned an effective date of June 9, 2004, which it determined to be the date of the Veteran's claim to reopen his previously denied claim for that disability.  As the effective date of an award of VA disability compensation based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later, to be entitled an effective date earlier than June 9, 2004, for his grant of service connection for a low back disability, it must be demonstrated that the Veteran sought to reopen his claim at some point prior to June 9, 2004.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In this regard, the Board points out that in their Joint Motion, the parties agreed that in concluding that the evidence did not demonstrate that the Veteran had sought to reopen his previously denied claim of service connection for a low back disability prior to June 2004, the Board erred by failing to consider or discuss a January 1992 submission, which the parties found "articulates [the Veteran's] desire to reopen his low back claim."  Specifically, in that submission, entitled "Reasons to Reinstate Back Injury Document," the Veteran argued that "VA should reopen [his] initial service-connected claim . . . because the Board . . . based its denial decision on medical evidence that is now proven to be clearly erroneous in contrast to more valid, new medical evidence, which did not exist and was not available to [him] or the VA during the time of [his] [a]ppeal."  

Notably, upon further review of the record, the Board concludes that an even earlier submission evidences the same intent as the January 1992 filing.  Specifically, in correspondence dated October 4, 1991, the Veteran requested that VA "reinstate [his] back disability as the main [issue] of [his] case."  The Veteran stated that he was "introducing additional medical findings in support of [his] claim" and provides several pages of argument in support of his belief that service connection for a low back disability is warranted.  Liberally construed, and in consideration of the parties agreement in their Joint Motion regarding the January 1992 submission, the Board finds that the Veteran's October 4, 1991, correspondence can be said to constitute a claim to reopen his previously denied claim for service connection for a left hip disability, as it is a written communication wherein the Veteran evidenced his belief in entitlement to service connection for that disability.  See 38 C.F.R. § 3.1(p) (prior to 2016).  The Board also finds that the evidence of record at the time of the October 1991 submission demonstrates that the Veteran then had a diagnosed disability of the lumbar spine.  Indeed, when examined in November 1990, R.R., M.D., a private clinician, noted that imaging studies revealed severe degeneration of the L5-S1 disc with posterior disc protrusions of the lower three disc levels in the lumbar spine.  The Board further points out that the Veteran was ultimately service-connected for a lumbar spine disability based on in-service aggravation of his pre-existing low back disability.  Thus, there is a not a question in this case as to when entitlement arose.  Consequently, the Board finds that an effective date of October 4, 1991, is warranted for the grant of service connection for a low back disability.  See 38 C.F.R. § 3.400(b)(2)(i).  

Turning to whether an effective date earlier than June 4, 2004, is warranted for the Veteran's award of service connection for neurogenic bladder, the Board acknowledges that it erred in its September 2015 decision when it concluded that the Veteran was denied service connection for neurogenic bladder in a December 1992 Board decision, which decision it found had become final.  Indeed, as noted by the Board in an April 2009 action, the Veteran's claim of service connection for a bladder disorder was remanded by the Board in December 1992 and no further action was taken on that claim subsequent to the Board remand.  The same was noted by the Board in a June 2010 action wherein the Board stated that specifically that the claim of service connection for a bladder disorder had remained open and pending since the December 1992 remand.  Upon review of the December 1992 Board decision, the Board agrees that it does not constitute a final decision with respect to the Veteran's claim of service connection for a bladder disability.  There is also no other decision of record that constitutes a final decision regarding that claim and there is no indication that the Veteran at any point withdrew his claim for service connection for a bladder disorder.  Thus, the Veteran's claim of service connection for neurogenic bladder remained pending since it was initially filed in June 1989 until it was granted in May 2011, as the Veteran disagreed with the RO's July 1989 denial of service connection for such and there is no intervening final decision concerning that claim.  

Although the Veteran's claim from which his ultimate award of service connection for neurogenic bladder stems was filed in June 1989, as noted above, the Veteran was awarded service connection for neurogenic bladder secondary to his service-connected low back disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).  Accordingly, because the grant of service connection for neurogenic bladder was based upon a finding that that disability is secondary to the Veteran's service-connected low back disorder, and the effective date for the latter is, by virtue of the Board's determination above, October 4, 1991, an effective date for the grant of secondary service connection for neurogenic bladder cannot be granted prior the latter date, regardless of when the claim for such was filed.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Further, the effective date for any award of benefits "shall be fixed in accordance with the facts found."  38 U.S.C.A. § 5110(a).  That is, an effective date cannot be assigned prior to when entitlement to the benefit arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the instant case, the Board finds the record to contain sufficient evidence to assign an effective date for the award of service connection for neurogenic bladder that corresponds with the effective date for the Veteran grant of service connection for a low back disability.  Here, the evidence notes the Veteran complaints of urinary symptoms and bladder dysfunction dating back to 1989.  X-rays taken in February 1989 were interpreted to reveal either a neurogenic bladder or lower tract obstruction.  Accordingly, because the evidence suggests the existence of a neurogenic bladder prior to October 1991, which disability has been attributed to the Veteran's service-connected low back disability, the Board finds that when all reasonable doubt is resolved in the Veteran's favor, an effective date of October 4, 1991, for the award of service connection for neurogenic bladder is warranted.  



ORDER

Entitlement to an effective date of October 4, 1991, for the grant of service connection for a low back disability is granted.

Entitlement to an effective date of October 4, 1991, for the grant of service connection for neurogenic bladder, secondary to service-connected low back disability, is granted.



REMAND

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.341, 4.16(a) (2016).  When a claimant is unable to secure and follow a substantially gainful employment by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), the RO may submit such case to VA's Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16 (b). 

Currently, prior to June 9, 2004, the Veteran was in receipt of a combined rating of only 50 percent.  However, given the Board's grant of earlier effective dates for the Veteran's award of service connection for his low back disability and his neurogenic bladder, the Board finds that the issue of entitlement to an effective date prior to June 9, 2004, for his award of a TDIU must be remanded so that the RO may first assign an evaluation for the Veteran's low back disability and neurogenic bladder from October 4, 1991, to June 9, 2004, as resolution of the TDIU effective date claim is, at least in part, dependent upon the ratings assigned prior to June 9, 2004.  See 38 C.F.R. § 4.16.  The TDIU effective date should be readjudicated only after the agency of original jurisdiction (AOJ) assigns disability ratings for the Veteran's low back disability and neurogenic bladder for the period from October 4, 1991, to June 9, 2004.

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must implement the Board's award of an effective date of October 4, 1991, for the grants  of service connection for a low back disability and for neurogenic bladder.  The AOJ should then assign disability ratings for the Veteran's service-connected low back disability and neurogenic bladder for the period from October 4, 1991, to June 9, 2004.

2.  Then, readjudicate the issue of entitlement to an effective date prior to June 9, 2004, for the award of a TDIU.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


